    Case: 3:20-cv-00109-RAM-RM Document #: 90 Filed: 12/31/20 Page 1 of 2




                      DISTRICT COURT OF THE VIRGIN ISLANDS
                       DIVISION OF ST. THOMAS AND ST. JOHN

 JAMAL A. MORTON, individually and          )
 on behalf of all other similarly situated, )
                                            )
                       Plaintiff,           )
                                            )   Case No. 3:20-cv-0109
                       v.                   )
                                            )
 UNITED STATES VIRGIN ISLANDS,              )
 The Honorable ALBERT BRYAN, JR.,           )
 in his official capacity as the Governor )
 of the United States Virgin Islands,       )
 JOEL A. LEE, in his official capacity as   )
 the Director of the Bureau of              )
 Internal Revenue, CLARINA                  )
 MODEST ELLIOT, in her official             )
 capacity as the Commissioner of            )
 the Department of Finance,                 )
                                            )
                       Defendants.          )
                                            )

APPEARANCES:

Joseph A. DiRuzzo, III, Esq.
DiRuzzo & Company
Ft. Lauderdale, FL
       For Jamal Morton

Ariel Marie Smith-Francois, Assistant Attorney General
Christopher M. Timmons, Assistant Attorney General
Virgin Islands Department of Justice
St. Thomas, VI
       For the Defendants
     Case: 3:20-cv-00109-RAM-RM Document #: 90 Filed: 12/31/20 Page 2 of 2
Morton v. USVI et al.
Case No. 3:20-cv-0109
Order
Page 2 of 2

                                         ORDER

       BEFORE THE COURT is Defendants’ Motion to Dismiss, filed on December 14, 2020.

(ECF No. 80.) For the reasons stated in the Memorandum Opinion dated December 31, 2020,

it is hereby

       ORDERED that Defendants’ Motion to Dismiss, ECF No. 80, is GRANTED; it is further

       ORDERED that all pending motions are DENIED as MOOT; and it is further

       ORDERED that this case is DISMISSED without prejudice; it is further

       ORDERED that the Clerk of the Court shall CLOSE this case.


Dated: December 31, 2020                               /s/_Robert A. Molloy
                                                       ROBERT A. MOLLOY
                                                       District Judge
